Exhibit 10.18

 

August 1, 2005

 

Robert J. Taragan

25548 Gaylord Court

Calabasas, California 91302

 

Dear Rusty,

 

This letter sets forth the terms and conditions of your employment with United
Online, Inc. (the “Company”), effective as of August 1, 2005 (the “Effective
Date”).

 


1.             POSITION.  YOU WILL SERVE IN A FULL-TIME CAPACITY AS THE
COMPANY’S EXECUTIVE VICE PRESIDENT OF OPERATIONS AND GENERAL MANAGER OF
CYBERTARGET.  YOU WILL REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


2.             SALARY AND BENEFITS.  YOU WILL BE PAID AN ANNUAL BASE SALARY
EQUAL TO YOUR CURRENT ANNUAL BASE SALARY, PAYABLE IN BI-WEEKLY INSTALLMENTS IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PRACTICES, SUBJECT TO ANY
INCREASES AS DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF
DIRECTORS”) FROM TIME TO TIME.  YOU WILL BE ELIGIBLE TO PARTICIPATE IN THE
COMPANY’S EMPLOYEE BENEFITS PLANS, INCLUDING ITS 401(K) PLAN.  IN ADDITION, YOU
WILL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S EXEC-U-CARE MEDICAL
REIMBURSEMENT INSURANCE PLAN SO LONG AS SUCH PLAN IS MADE GENERALLY AVAILABLE TO
THE COMPANY’S SENIOR EXECUTIVES.  YOU WILL BE ENTITLED TO A MINIMUM OF 4 WEEKS
OF PAID VACATION EACH YEAR OR SUCH GREATER AMOUNT AS DETERMINED IN ACCORDANCE
WITH THE COMPANY’S STANDARD VACATION POLICY.


 


3.             BONUS.  FOR FISCAL YEARS 2005 AND 2006, YOU WILL BE ELIGIBLE TO
PARTICIPATE IN A BONUS PROGRAM WITH ELIGIBILITY FOR UP TO 100% OF YOUR ANNUAL
BASE SALARY.  THE CRITERIA FOR A BONUS FOR FISCAL YEAR 2005 IS SET FORTH IN THE
UNITED ONLINE, INC. 2005 MANAGEMENT BONUS PLAN AND THE AMOUNT OF SUCH BONUS WILL
BE DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  THE
CRITERIA FOR A BONUS FOR FISCAL YEAR 2006 AND THE AMOUNT OF SUCH BONUS WILL BE
DETERMINED BY THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF.


 


4.             ACCELERATION OF STOCK OPTIONS AND RESTRICTED STOCK UNITS.  UPON
THE TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY “WITHOUT CAUSE” OR BY YOU FOR
“GOOD REASON” (EACH TERM AS DEFINED BELOW) WITHIN THE TWO (2)-YEAR PERIOD
FOLLOWING THE EFFECTIVE DATE, THE VESTING OF YOUR OUTSTANDING STOCK OPTIONS AND
RESTRICTED STOCK UNITS WILL BE ACCELERATED BY THE ADDITIONAL NUMBER OF SHARES IN
WHICH YOU WOULD HAVE BEEN VESTED AT THE TIME OF SUCH TERMINATION IF YOU HAD
COMPLETED AN ADDITIONAL TWELVE (12) MONTHS OF SERVICE (CALCULATED, WITH RESPECT
TO RESTRICTED STOCK UNITS, AS IF SUCH UNITS VEST ON A MONTHLY BASIS).  IF SUCH
TERMINATION OCCURS WITHIN TWELVE (12) MONTHS AFTER A “CHANGE IN CONTROL” OR
“CORPORATE TRANSACTION” (AS DEFINED IN THE APPLICABLE STOCK PLAN, OPTION
AGREEMENT OR RESTRICTED STOCK UNIT AGREEMENT), THE VESTING WILL BE ACCELERATED
BY THE GREATER OF (I) THE ADDITIONAL NUMBER OF SHARES AS CALCULATED PURSUANT TO
THE PRECEDING SENTENCE AND (II) THE ADDITIONAL NUMBER OF SHARES IN WHICH YOU
WOULD HAVE BEEN VESTED AT THE TIME OF SUCH TERMINATION IF YOU HAD COMPLETED AN
ADDITIONAL PERIOD OF SERVICE EQUAL IN DURATION TO THE ACTUAL PERIOD OF SERVICE
COMPLETED BY YOU BETWEEN THE GRANT DATE FOR EACH APPLICABLE AWARD AND THE DATE
OF THE TERMINATION (CALCULATED, WITH RESPECT TO RESTRICTED STOCK UNITS, AS IF
SUCH UNITS VEST ON A MONTHLY BASIS).  SUCH VESTING ACCELERATION WILL BE
CONTINGENT UPON YOUR SIGNING THE RELEASE REFERRED TO IN SECTION 7(B) BELOW. 
UPON THE TERMINATION OF YOUR EMPLOYMENT AS A RESULT OF DEATH OR DISABILITY (AS
DEFINED BELOW) WITHIN THE TWO (2)-YEAR PERIOD FOLLOWING THE EFFECTIVE DATE, THE
VESTING OF YOUR OUTSTANDING STOCK OPTIONS AND RESTRICTED STOCK UNITS WILL BE
ACCELERATED BY THE ADDITIONAL NUMBER OF SHARES IN WHICH YOU WOULD HAVE BEEN
VESTED AT THE TIME OF SUCH TERMINATION IF YOU HAD COMPLETED AN

 

--------------------------------------------------------------------------------


 


ADDITIONAL TWELVE (12) MONTHS OF SERVICE (CALCULATED, WITH RESPECT TO RESTRICTED
STOCK UNITS, AS IF SUCH UNITS VEST ON A MONTHLY BASIS).  IN THE EVENT OF AN
INCONSISTENCY BETWEEN THE TERMS SET FORTH IN THIS PARAGRAPH AND THE TERMS SET
FORTH IN THE APPLICABLE STOCK PLAN, STOCK OPTION AGREEMENT AND/OR RESTRICTED
STOCK UNIT AGREEMENT, THE TERMS SET FORTH IN THIS LETTER WILL CONTROL; PROVIDED,
HOWEVER, THAT THE FOREGOING WILL NOT BE CONSTRUED TO DIMINISH THE RIGHTS THAT
YOU CURRENTLY HAVE UNDER THE APPLICABLE STOCK PLAN, STOCK OPTION AGREEMENT
AND/OR RESTRICTED STOCK UNIT AGREEMENT.  THE PROVISIONS OF THIS PARAGRAPH WILL
ONLY APPLY TO EQUITY AWARDS OUTSTANDING AS OF THE DATE OF THIS LETTER, ALTHOUGH
FUTURE EQUITY AWARDS MAY ALSO BE COVERED BY THIS PARAGRAPH IF SO STATED IN A
RESOLUTION OF THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF.


 


5.             POLICIES; PROCEDURES; PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT.  AS AN EMPLOYEE OF THE COMPANY, YOU WILL BE EXPECTED TO ABIDE BY ALL
OF THE COMPANY’S POLICIES AND PROCEDURES, INCLUDING, WITHOUT LIMITATION, THE
TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT BETWEEN YOU AND
THE COMPANY, THE INSIDER TRADING POLICY, THE CODE OF ETHICS AND THE EMPLOYEE
HANDBOOK.


 


6.             AT WILL EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, YOUR EMPLOYMENT WITH THE COMPANY WILL BE “AT WILL” AND WILL
NOT BE FOR ANY SPECIFIED TERM, MEANING THAT EITHER YOU OR THE COMPANY WILL BE
ENTITLED TO TERMINATE YOUR EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR
WITHOUT CAUSE.  ANY CONTRARY REPRESENTATIONS WHICH MAY HAVE BEEN MADE TO YOU ARE
SUPERSEDED BY THE TERMS SET FORTH IN THIS PARAGRAPH.  THIS IS THE FULL AND
COMPLETE AGREEMENT BETWEEN YOU AND THE COMPANY ON THIS SUBJECT.  ALTHOUGH YOUR
JOB DUTIES, TITLE, COMPENSATION AND BENEFITS, AS WELL AS THE COMPANY’S PERSONNEL
POLICIES AND PROCEDURES, MAY CHANGE FROM TIME TO TIME, THE “AT WILL” NATURE OF
YOUR EMPLOYMENT MAY ONLY BE CHANGED IN AN EXPRESS WRITTEN AGREEMENT SIGNED BY
YOU AND A DULY AUTHORIZED OFFICER OF THE COMPANY.


 


7.             TERMINATION OF EMPLOYMENT


 


A.             TERMINATION BY YOU.  IF YOU TERMINATE YOUR EMPLOYMENT WITH THE
COMPANY FOR ANY REASON, OTHER THAN AS A RESULT OF DEATH OR DISABILITY OR FOR
“GOOD REASON” AS DEFINED BELOW, ALL OBLIGATIONS OF THE COMPANY AS SET FORTH IN
THIS LETTER WILL CEASE, OTHER THAN THE OBLIGATION TO PAY YOU FOR SERVICES
RENDERED THROUGH THE DATE OF TERMINATION, TO PAY YOU FOR ANY ACCRUED BUT UNUSED
VACATION DAYS AS OF THE DATE OF TERMINATION, AND TO FULFILL ITS OBLIGATIONS WITH
RESPECT TO YOUR EXERCISE OF ANY VESTED STOCK OPTIONS IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE STOCK PLAN AND OPTION AGREEMENT.  IF YOU TERMINATE YOUR
EMPLOYMENT WITH THE COMPANY FOR “GOOD REASON,” AS DEFINED BELOW, IN ADDITION TO
THE FOREGOING, THE COMPANY WILL PAY YOU THE SEPARATION PAYMENT SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 7(B) BELOW.  HOWEVER, AND NOTWITHSTANDING THE
TERMINATION OF YOUR EMPLOYMENT BY YOU, YOU WILL CONTINUE TO BE OBLIGATED TO
COMPLY WITH THE TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
AND IF APPLICABLE, THE NONCOMPETITION PROVISION SET FORTH IN SECTION 9 BELOW.


 


B.             TERMINATION BY THE COMPANY.  IF YOUR EMPLOYMENT IS TERMINATED BY
THE COMPANY “WITHOUT CAUSE” AS DEFINED BELOW, AND SUBJECT TO THE SIGNING OF A
RELEASE, THE FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT A (THE “RELEASE”), THE
COMPANY WILL PAY YOU A SEPARATION PAYMENT (THE “SEPARATION PAYMENT”) EQUAL TO AN
AMOUNT EQUAL TO ONE YEAR OF YOUR THEN CURRENT ANNUAL BASE SALARY PLUS THE ANNUAL
BONUS (AS DEFINED HEREIN).  FOR PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE,
“ANNUAL BONUS” MEANS YOUR THEN CURRENT ANNUAL BASE SALARY MULTIPLIED BY THE
BONUS PERCENTAGE USED TO CALCULATE THE BONUS AWARDED TO YOU FOR THE IMMEDIATELY
PRECEDING YEAR.  THIS SEPARATION PAYMENT WILL BE PAYABLE MONTHLY ON A PRO RATA
BASIS OVER TWELVE (12) MONTHS AFTER SUCH TERMINATION.  PAYMENT OF THIS
SEPARATION PAYMENT WILL BE CONTINGENT ON YOUR SIGNING THE RELEASE.  UPON
TERMINATION OF YOUR EMPLOYMENT “WITHOUT CAUSE,” OTHER THAN THE OBLIGATIONS SET
FORTH IN THE FIRST SENTENCE OF SECTION 7(A) ABOVE AND THE ACCELERATION OF

 

2

--------------------------------------------------------------------------------


 


VESTING PROVIDED IN SECTION 4 ABOVE, THE COMPANY WILL HAVE NO FURTHER OBLIGATION
TO YOU EXCEPT PURSUANT TO THIS PARAGRAPH.


 

If your employment is terminated by the Company “with cause” as defined below,
the Company will have no further obligation to you under the terms of this
letter, other than the obligations set forth in the first sentence of
Section 7(a) above.  However, and notwithstanding the termination of your
employment by the Company “with cause” or “without cause,” or by you for “good
reason,” you will continue to be obligated to comply with the terms of the
Proprietary Information and Inventions Agreement and if applicable, the
noncompetition provision set forth in Section 9 below.

 

You have the right decline to receive a portion of the benefits set forth under
Sections 4 and 7 in the event that you determine that the provision of such
benefits to you would result in a “parachute payment” as such term is defined in
Section 280(G)(b)(2) of the Internal Revenue Code of 1986.

 

c.             Termination by Death or Disability.  If your employment is
terminated as a result of your death, the Company will be obligated to pay your
estate or beneficiaries (as the case may be) for services rendered by you for
the Company through the date of your death.  If your employment is terminated as
a result of your Disability, as defined below, the Company will be obligated to
pay you for services rendered by you for the Company through the date of your
termination.  In the event of termination of your employment due to death or
Disability, you, your estate or your beneficiaries, as appropriate, will be
entitled to the acceleration benefits set forth in Section 4.  The provisions of
this Section 7(c) will not affect or change the rights or benefits to which you
are otherwise entitled under the Company’s benefits plans or otherwise.

 

d.             Definitions.

 

For purposes of this letter, “good reason” means:

 

(i)

a reduction in your base salary without your prior written consent;

(ii)

a material reduction in your position, duties or responsibilities, without your
prior written consent, unless such reduction is effected at the request of Mark
R. Goldston;

(iii)

a change in your place of employment which is not within a 50-mile radius of the
following address, without your prior written consent: 21301 Burbank Boulevard,
Woodland Hills, CA 91367, or;

(iv)

any material breach by the Company of the terms of this letter which is not
cured by the Company within 30 days following receipt of written notice thereof.

 

 

For purposes of this letter, “with cause” means your commission of any one or
more of the following acts:

 

 

(i)

willfully damaging of the property, business, business relationships, reputation
or goodwill of the Company or its subsidiaries;

(ii)

commission of a felony or a misdemeanor involving moral turpitude;

(iii)

theft, dishonesty, fraud or embezzlement;

(iv)

willfully violating any rules or regulations of any governmental or regulatory
body that is or is reasonably expected to be injurious to the Company or its
subsidiaries;

(v)

the use of alcohol, narcotics or other controlled substances to the extent that
it prevents you from efficiently performing services for the Company or its
subsidiaries;

(vi)

willfully injuring any other employee of the Company or its subsidiaries;

(vii)

willfully injuring any person in the course of performance of services for the
Company or its subsidiaries;

(viii)

disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its subsidiaries;

 

3

--------------------------------------------------------------------------------


 

(ix)

solicitation of business on behalf of a competitor or a potential competitor of
the Company or its subsidiaries;

(x)

harassment of any other employee of the Company or its subsidiaries or the
commission of any act which otherwise creates an offensive work environment for
other employees of the Company or its subsidiaries;

(xi)

failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its subsidiaries;

(xii)

breach of any material term of this letter; or

(xiii)

any other act or omission that is determined to constitute “cause” in the good
faith discretion of the Board of Directors.

 

For purposes of this letter, “without cause” means any reason not within the
scope of the definition of the term “with cause.”

 

For purposes of this letter, “Disability” means your inability to engage in any
substantial gainful activity necessary to perform your duties as General Manager
of CyberTarget by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than twelve (12)
months.

 


8.             WITHHOLDING TAXES.  ALL FORMS OF COMPENSATION REFERRED TO IN THIS
LETTER ARE SUBJECT TO REDUCTION TO REFLECT APPLICABLE WITHHOLDING AND PAYROLL
TAXES.


 


9.             NONCOMPETITION AND NONSOLICITATION COVENANTS.  FROM AND AFTER THE
EFFECTIVE DATE UNTIL ONE YEAR AFTER TERMINATION OF YOUR EMPLOYMENT WITH THE
COMPANY FOR ANY REASON, YOU WILL NOT DIRECTLY OR INDIRECTLY SOLICIT, ATTEMPT TO
SOLICIT, INTERFERE OR ATTEMPT TO INTERFERE WITH THE RELATIONSHIP OF THE COMPANY
OR ITS SUBSIDIARIES WITH EXISTING CUSTOMERS FOR THE PRODUCTS OR SERVICES OF THE
COMPANY OR ITS SUBSIDIARIES, ON YOUR BEHALF OR ANY OTHER PERSON OR ENTITY
ENGAGED IN THE DESIGN, DEVELOPMENT, MANUFACTURE, MARKETING OR SALE OF A PRODUCT
OR SERVICE WHICH IS IN COMPETITION WITH THE PRODUCTS OR SERVICES OF THE COMPANY
OR ITS SUBSIDIARIES; OR DIRECTLY OR INDIRECTLY SOLICIT ANY OF THE EMPLOYEES OF
THE COMPANY OR ITS SUBSIDIARIES FOR THE PURPOSE OF HIRING THEM OR INDUCING THEM
TO LEAVE THEIR EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES, ON YOUR OWN
BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY.  IN ADDITION, FROM AND AFTER
THE EFFECTIVE DATE UNTIL ONE YEAR AFTER TERMINATION OF YOUR EMPLOYMENT WITH THE
COMPANY FOR ANY REASON, SO LONG AS YOU ARE RECEIVING THE SEPARATION PAYMENT, YOU
WILL NOT, AT ANY PLACE IN ANY COUNTY, CITY OR OTHER POLITICAL SUBDIVISION OF THE
UNITED STATES IN WHICH THE COMPANY OR ITS SUBSIDIARIES IS ENGAGED IN BUSINESS OR
PROVIDING ITS SERVICES:


 

a.             directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company or its subsidiaries; or

 

b.             directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the design, development, manufacture, marketing or sale of a product or
service which is in competition with the products or services of the Company or
its subsidiaries; provided, however, that nothing in this letter will prohibit
you from owning less than one percent (1%) of the equity interests of any
publicly held entity.

 

4

--------------------------------------------------------------------------------


 


10.           ENTIRE AGREEMENT.  THIS LETTER, TOGETHER WITH THE PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT, ANY COMPANY HANDBOOKS AND POLICIES IN
EFFECT FROM TIME TO TIME AND THE COMPANY’S STOCK OPTION PLAN, STOCK OPTION
AGREEMENT AND RESTRICTED STOCK UNIT AGREEMENT, CONTAINS ALL OF THE TERMS OF YOUR
EMPLOYMENT WITH THE COMPANY AND SUPERSEDES ANY PRIOR UNDERSTANDINGS OR
AGREEMENTS, WHETHER ORAL OR WRITTEN, BETWEEN YOU AND THE COMPANY.  IF ANY
PROVISION OF THIS LETTER IS HELD BY AN ARBITRATOR OR A COURT OF COMPETENT
JURISDICTION TO CONFLICT WITH ANY FEDERAL, STATE OR LOCAL LAW, OR TO BE
OTHERWISE INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE CONSTRUED IN A
MANNER SO AS TO MAXIMIZE ITS ENFORCEABILITY WHILE GIVING THE GREATEST EFFECT AS
POSSIBLE TO THE PARTIES’ INTENT.  TO THE EXTENT ANY PROVISION CANNOT BE
CONSTRUED TO BE ENFORCEABLE, SUCH PROVISION WILL BE DEEMED TO BE ELIMINATED FROM
THIS LETTER AND OF NO FORCE OR EFFECT AND THE REMAINDER OF THIS LETTER WILL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT AND BE CONSTRUED AS IF SUCH PORTION
HAD NOT BEEN INCLUDED IN THIS LETTER.  THIS LETTER IS NOT ASSIGNABLE BY YOU. 
THIS LETTER MAY BE ASSIGNED BY THE COMPANY TO ITS SUBSIDIARIES OR TO SUCCESSORS
IN INTEREST TO THE COMPANY OR ITS LINES OF BUSINESS.


 


11.           AMENDMENT AND GOVERNING LAW.  THIS LETTER MAY NOT BE AMENDED OR
MODIFIED EXCEPT BY AN EXPRESS WRITTEN AGREEMENT SIGNED BY YOU AND THE COMPANY. 
THE TERMS OF THIS LETTER AND THE RESOLUTION OF ANY DISPUTES WILL BE GOVERNED BY
CALIFORNIA LAW, AND VENUE FOR ANY DISPUTES WILL BE IN LOS ANGELES, CALIFORNIA.


 

12.           Term.  This letter will expire on the two (2) year-anniversary of
the Effective Date, except Sections 6, 9, 10, 11, and 12 will survive such
expiration.  Following the expiration of this letter, your employment with the
Company will continue to be “at will.”

 

We look forward to continuing our successful relationship.  You may indicate
your agreement with these terms by signing and dating this letter.

 

If you have any questions, please call the undersigned.

 

 

Very truly yours,

 

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Name:

Mark R. Goldston

 

Title:

Chairman, President & Chief Executive Officer

 

I have read the foregoing and accept the terms set forth in this letter:

 

/s/ Robert J. Taragan

 

Robert J. Taragan

 

 

Dated:  August 1, 2005

 

5

--------------------------------------------------------------------------------

 